IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANTHONY THOMASSON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1357

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 2, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Anthony Thomasson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236 (Fla. 2004).

      The court reserves jurisdiction to consider the imposition of sanctions.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.